UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

JDP MORTGAGE LLC, Civil Action No.: 19-cv-05968(JS)(SIL)
Plaintiff,

-Against-

MICHELE ANN GOSMAN,
Defendant.

 

MEMORANDUM OF LAW IN SUPPORT OF
DEFENDANTS MOTION TO COMPEL DISCOVERY

Dated: West Islip, New York
October 5, 2020

Respectfully submitted,

CHRISTOPHER THOMPSON, ESQ.
Attorney for Plaintiffs

33 Davison Lane East

West Islip, New York 11795

(631) 983-8830

Ctalawman@aol.com

By: Christopher Thompson, ESO.
Christopher Thompson, ESQ.
TABLE OF CONTENTS

TABLE OF AUTHORITIES ..0..........cceccceeccceeecceeeeceeeecseeeeceeeesaneetens i
PRELIMMNARY STATEMENT sass cessouss venewomen semnagnns ss tamacnnns RismUnds ts tnt zn
PRGUOMIENT insane a ve ceusun 9 s cesenars andaiials t nimadinae s qanmamegee amencinonen «nscreiuacs wessond 4
POINT I

The Court should compel Plaintiff pursuant to Fed. R. Civ. P. 37(A)(3)(B)(iv)
to produce: (a) All Documents or Communications relating to, or evidencing
the office location and or locations of JDP Mortgage LLC. (b) All Documents
or Communications relating to, or evidencing the members of JDP Mortgage
LLC from its inception to the date of the response to this discovery request. (c)
All Correspondence, Documents or Communications relating to, or evidencing
the purchase of the Note and mortgage which is the subject of this action. (d)
All Correspondence, Documents or Communications relating to, or evidencing
the purchase price for the Note and mortgage which is the subject of this action.
(e) All Correspondence, Documents or Communications relating to, or
evidencing the payment of the purchase price for the Note and mortgage which
is the subject of this action. (f) All Correspondence, Documents or
Communications relating to, or evidencing the servicing of the Note and
mortgage which is the subject of this action, including but not limited to the
“Good Bye” and “Hello” letters required to service such loan. (g) Any and all
records of any and all communications and/or any and all agreements,
including but not limited to agreements, exchanged between Plaintiff and
predecessor in interest in any way relating to the Note and Mortgage issued in
connection with the Premises, all as demanded pursuant to Fed. R. Civ. P. 34.

CONCLUSION inc scxccsansirs iomnexs + saananns iavbiuleks sainienas qaenumaea os aammnana seem 10
TABLE OF AUTHORITIES

 

American Sav. Bank , FSB v. UBS Paine Webber, Inc. (Inre Fitch, Inc.)
330 F.3d 104 (2d Cir. 2003) 3

Huayuan Chen v. Stony Brook University Advancement, 2017 U.S. Dist.
LEXIS 35553 (E.D.N.Y. Mar. 13, 2017)

Se

Pothen v. Stony Brook University, 2017 U.S. Dist. LEXIS 37233,
2017 WL 1025856, *2 (E.D.N.Y. 2017)

ee

Vaigasi v. Solow Mgmt. Corp., 2016 U.S. Dist. LEXIS
18460, 2016 WL 616386, at *11 (S.D.N.Y. Feb. 16, 2016) .......ececcccccccccceccececcceceeeeee 6

Evans v. Calise, 1994 U.S. Dist. LEXIS 6187, 1994 WL 185696, at *1 (S.D.N-Y. 19....... 6

Mandell v. The Maxon Co., Inc., 2007 U.S. Dist.
LEXIS 99238, 2007 WL3022552, at *1 (S.D.NVY. 2007) .....ccccccccccccseecccceececeecueeuees 6

Surles v. Air France, 2001 U.S. Dist. LEXIS 15315, 2001 WL 1142231,
at *2 (S.D.N.Y. 2001)... cceeeeececceceseeecececeseeseueversceseeuauaesesesseeuaretesecseranesess 6

Mirra v. Jordan, 2016 U.S.Dist. LEXIS 28793, 2016
WL 889683, at *2 (S.D.N.Y.2016) .......ccccccececcceccuseeceussecsceeceecuecerceeccescecceccecees 6

42 ULS.C. § 1332 .occccccccccessceesscsessesseecessesssessecevssssstevsseseasssuseccessceesesecsses 2
Bites IR CSIP bs <nesuidy's camel «vedas sivaninena « whee ansunmads,rnvumoomenares en nein ieomse 8,9
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
JSP MORTGAGE LLC, Civil Action No.: 19-cv-05968(JS)(SIL)
Plaintiff,
-Against-
MICHELE ANN GOSMAN,
Defendant.
x

 

MEMORANDUM OF LAW IN SUPPORT OF
DEFENDANTS MOTION TO COMPEL DISCOVERY

Defendant, MICHELE ANN GOSMAN, by and through her counsel, CHRISTOPHER
THOMPSON, ESQ., respectfully submit this Memorandum of Law in support of their instant motion
for an Order for an Order: (1) To compel Plaintiff pursuant to Fed R. Civ. P. 3 7(A)(3)(B) (iv) to
produce: (a) All Documents or Communications relating to, or evidencing the office location and or
locations of JDP Mortgage LLC. (b) All Documents or Communications relating to, or evidencing the
members of JDP Mortgage LLC from its inception to the date of the response to this discovery request.
(c) All Correspondence, Documents or Communications relating to, or evidencing the purchase of the
Note and mortgage which is the subject of this action. (d) All Correspondence, Documents or
Communications relating to, or evidencing the purchase price for the Note and mortgage which is the
subject of this action. (e) All Correspondence, Documents or Communications relating to, or evidencing
the payment of the purchase price for the Note and mortgage which is the subject of this action. (f) All
Correspondence, Documents or Communications relating to, or evidencing the servicing of the Note and
mortgage which is the subject of this action, including but not limited to the “Good Bye” and “Hello”

letters required to service such loan. (g) Any and all records of any and all communications and/or any
and all agreements, including but not limited to agreements, exchanged between Plaintiff and
predecessor in interest in any way relating to the Note and Mortgage issued in connection with the
Premises, all as demanded pursuant to Fed. R. Civ. P. 34, and (2) For such other and further relief as is
just and proper.

PRELIMINARY STATEMENT

Plaintiffs commenced this action pursuant to 42 U.S.C. § 1332 claiming diversity and asserting
only two (2) claims. The first seeks damages for tortious interference with a contract and the second
seeks damages for unjust enrichment as it related to a Note and Mortgage alleged to have been
executed by Melvin Kanan (hereinafter “Kanan”) the non-party and former owner and mortgagor of
the premises known as 86 East Lake Drive, Montauk, New York 11954 (hereinafter the “Property”).

Defendant is the owner of the Premises and resides at the premises with her husband.

During discovery Defendant served upon Plaintiff her First Notice for Production of
Documents seeking nineteen (19) topics of documents. In response to the demand Plaintiff provided
an incomplete response. Defense counsel communicated with Plaintiffs counsel demanding
document discovery responsive to the outstanding demands and was advised in writing, verbally and at
the Courts recent compliance conference held on September 9, 2020, that no such documents
responsive to the demand would be provided. As a result, the Court set a motion schedule to address

Defendants demand for same.
At issue is Plaintiff's failure to provide the following:

e All Documents or Communications relating to, or evidencing the office location and or
locations of JDP Mortgage LLC as set forth in demand #4.

e All Documents or Communications relating to, or evidencing the members of JDP
Mortgage LLC from its inception to the date of the response to this discovery request as set
forth in demand #5.

e All Correspondence, Documents or Communications relating to, or evidencing the
purchase of the Note and mortgage which is the subject of this action as set forth in demand
#9,

e All Correspondence, Documents or Communications relating to, or evidencing the
purchase price for the Note and mortgage which is the subject of this action as set forth in
demand #10.

e All Correspondence, Documents or Communications relating to, or evidencing the payment
of the purchase price for the Note and mortgage which is the subject of this action as set
forth in demand #11.

e All Correspondence, Documents or Communications relating to, or evidencing the
servicing of the Note and mortgage which is the subject of this action, including but not
limited to the “Good Bye” and “Hello” letters required to service such loan as set forth in
demand #12.

e Any and all records of any and all communications and/or any and all agreements,
including but not limited to agreements, exchanged between Plaintiff and predecessor in
interest in any way relating to the Note and Mortgage issued in connection with the
Premises as set forth in demand #14.

Plaintiff asserts in its response to demand #4 as follows: “See General Objections 2 (General
Objection 2 reads: ‘Plaintiff object to the Demands to the extent that they seek information that is not
material or necessary in the prosecution or defense of this action and/or is not reasonably calculated to
lead to the discovery of admissible evidence’), which are incorporated by references as though set

forth fully herein. Subject to and without waiving the foregoing objections, see attached Operating

Agreement.”
Plaintiff asserts in its response to demand #5 as follows: “See General Objections 2, which are
incorporated by references as though set forth fully herein. Subject to and without waiving the
foregoing objections, see attached Operating Agreement.”

Plaintiff asserts in its response to demand #9, #10, #11, #12 and #14 as follows: “See General
Objection 2,3,4 (General Objection 3 reads: ‘Plaintiffs objects to the Demands to the extent they are
unduly burdensome, vague, ambiguous, over broad and lack particularity.’)(‘General Objection 4
reads: Plaintiffs objects to the Demands to the extent that they seek confidential or proprietary
information, including private information concerning non-parties.’), which are incorporated by

reference as though set forth fully herein.”

None of the objections to Defendants demands are valid and the Court should compel the
disclosure demanded since such documents are relevant in support of Defendants defense on the

merits.

ARGUMENT

POINT I

The Court should compel Plaintiff pursuant to Fed. R. Civ. P. 37(A)(3)(B)(iv)
to produce: (a) All Documents or Communications relating to, or evidencing
the office location and or locations of JDP Mortgage LLC. (b) All Documents
or Communications relating to, or evidencing the members of JDP Mortgage
LLC from its inception to the date of the response to this discovery request. (c)
All Correspondence, Documents or Communications relating to, or evidencing
the purchase of the Note and mortgage which is the subject of this action. (d)
All Correspondence, Documents or Communications relating to, or evidencing
the purchase price for the Note and mortgage which is the subject of this action.
(e) All Correspondence, Documents or Communications relating to, or
evidencing the payment of the purchase price for the Note and mortgage which
is the subject of this action. (f) All Correspondence, Documents or
Communications relating to, or evidencing the servicing of the Note and
mortgage which is the subject of this action, including but not limited to the
“Good Bye” and “Hello” letters required to service such loan. (g) Any and all
records of any and all communications and/or any and all agreements,
including but not limited to agreements, exchanged between Plaintiff and
predecessor in interest in any way relating to the Note and Mortgage issued in
connection with the Premises, all as demanded pursuant to Fed. R. Civ. P. 34.

Standards Applicable:

A motion to compel is entrusted to the sound discretion of the district court. American
Sav. Bank, FSB v. UBS Paine Webber, Inc. (In re Fitch, Inc.), 330 F.3d 104, 108 (2d Cir. 2003);
United States v. Sanders, 211 F3d711, 720 (2d Cir. 2000).

The scope of discovery is set forth in Rule 26 of the Federal Rules of Civil Procedure.
That Rule has been amended, on several occasions, to reflect evolving judgments as to the proper
scope of discovery. Over time, these amendments have been aimed at striking the proper balance
between the need for evidence, and the avoidance of undue burden or expense. Pothen v. Stony
Brook University, 2017 U.S. Dist. LEXIS 37233, 2017 WL 1025856, *2 (E.D.N.Y. 2017). In
1999, Rule 26(b)(1) stated that "[plarties may obtain discovery regarding any matter, not
privileged, which is relevant to the subject matter involved in the pending action, whether it
relates to the claim or defense of the party seeking discovery or to the claim or defense of any
other party.” Fed. R. Civ. P. 26(6)(1) (1999). In 2000, in an effort to curb over-discovery that
took advantage of tying the term "subject matter" to the definition of the scope of discovery, Rule
26 was amended. See Fed. R. Civ. P. 26(b)(1), Advisory Comm. Notes (2000). That amendment
required a party to show "good cause" before obtaining discovery that is "relevant to the subject
matter involved in the action." Fed. R. Civ. P. 26(b)(1). Id.

Rule 26 was again amended effective December 1, 2015. The scope of discovery is now
defined to consist of information that is relevant to the parties' "claims and defenses." Thus, the

discretionary authority to allow discovery of "any matter relevant to the subject matter involved
in the action" has been eliminated. Additionally, the current version of Rule 26 defines
permissible discovery to consist of information that is, in addition to being relevant "to any
party's claim or defense," also "proportional to the needs of the case." Id.

Information "is relevant if: '(a) it has any tendency to make a fact more or less probable
than it would be without the evidence; and (b) the fact is of consequence in determining the
action." Vaigasi v. Solow Mgmt. Corp., 2016 U.S. Dist. LEXIS 18460, 2016 WL 616386, at *11
(S.D.N.Y. Feb. 16, 2016) (quoting Fed. R. Evid.401). Further, "[t]he party seeking the discovery
must make a prima facie showing, that the discovery sought is more than merely a fishing
expedition.” Evans v. Calise, 1994 U.S. Dist. LEXIS 6187, 1994 WL 185696,at *1 (S.D.N_Y.
1994); see also Mandell v. The Maxon Co., Inc., 2007 U.S. Dist. LEXIS 99238, 2007
WL3022552, at *I (S.D.N.Y. 2007) ("[T]hbe party seeking discovery bears the burden of initially
showing relevance." (citation omitted)); see also Surles v. Air France, 2001 U.S. Dist. LEXIS
15315, 2001 WL 1142231, at *2 (S.D.N_Y. 2001) (refusing to permit discovery where defendant
had no factual basis that requests would lead to relevant evidence). It is well established that
"[m]otions to compel are left to the court's sound discretion." Mirra v. Jordan, 2016 U.S.Dist.
LEXIS 28793, 2016 WL 889683, at *2 (S.D.N.Y.2016); see also Liberty Mut. Ins. Co. v. Kohler
Co., 2010 U.S. Dist. LEXIS 45797, 2010 WL 1930270, at *2(E.D.N.¥. 2010) ("[A] motion to
compel is entrusted to the sound discretion of the district court."). Id.

As demonstrated, the discretionary authority to allow discovery of "any matter relevant to
the subject matter involved in the action" has been eliminated. Additionally, the current version
of Rule 26 defines permissible discovery to consist of information that is, in addition to being
relevant "to any party's claim or defense," also "proportional to the needs of the case." Fed. R.

Civ. P. 26(b)(1).
While proportionality factors have now been incorporated into the Rule 26(b)(1)
definition, those factors were already a part of Federal discovery standards, appearing in Rule
26(b)(2)(C) (iii). Those proportionality factors have now been restored to the place of their
intended importance by their incorporation into the very definition of permissible discovery. See
Fed. R. Civ. P. 26(b)(1), Advisory Comm. Notes (2015) (noting that amendment "restores the
place of their intended importance by their incorporation into the very definition of permissible
discovery. See Fed. R. Civ. P. 26(b)(1), Advisory Comm. Notes (2015) (noting that amendment
"restores the proportionality factors to their original place in defining the scope of discovery,"
and "reinforces the Rule 26(g) obligation of the parties to consider these factors in making
discovery requests, responses, or objections"). The specific proportionality factors to be assessed
when considering the scope of discovery are:

¢ The importance of the issues at stake in the litigation;

e The amount in controversy;

° The parties’ relative access to relevant information;

° The parties’ resources;

* The importance of discovery in resolving issues; and

¢ Whether the burden or expense of the discovery is outweighed by the benefit.

Fed. R. Civ. P. 26(b).

Notably absent from the present Rule 26 is the all too familiar, but never correct, iteration
of the permissible scope discovery as including all matter that is "reasonably calculated to lead
to" the discovery of admissible evidence. This language was never intended to define the scope
of discovery, but was intended only to make clear that the discovery is not limited by the concept
of admissibility. Unfortunately, the "reasonably calculated” language has often been employed to

refer to the actual scope of discovery. Clearing up this misinterpretation, the new Rule disposes

of this language, ending the incorrect, but widely quoted, misinterpretation of the scope of
discovery. The present definition of the scope of discovery continues to refer to admissibility, but
only by stating that "[ijnformation within the scope of discovery need not be admissible in
evidence to be discoverable." Fed. R. Civ. P. 26(b).

Overarching the interpretation of Rule 26, and indeed all of the Federal Rules of Civil
Procedure, is the standard referred to in Rule J thereof. That Rule, as amended in December of
2015, requires that the Federal Rules of Civil Procedure "be construed, administered, and
employed by the court and the parties to secure the just, speedy, and inexpensive determination
of every action and proceeding." Fed. R. Civ. P. I (emphasis added). See Comment to 2015
Amendment to Rule I (noting that "the parties share the responsibility" to employ the rules
consistently with the standards of Rule J, and that "[e]ffective advocacy is consistent with -- and
indeed depends upon -- cooperative and proportional use of procedure") (emphasis added).
Judicial involvement has long been recognized as critical to the effective management of
discovery. Thus, as early as 1983, the Advisory Committee explained that "[t]he rule
contemplates greater judicial involvement in the discovery process and thus acknowledges the
reality that it cannot always operate on a self-regulating basis." Committee Notes (2015)
(referring to 1983 notes). Again in 2000, the Advisory Committee noted that it had been
"informed repeatedly by lawyers that involvement of the court in managing discovery is an
important method of controlling problems of inappropriately broad discovery") (Committee
Notes 2000). The 2015 amendment revisits this theme, noting that the amendment "again reflects
the need for continuing and close judicial involvement in the cases that do not yield readily to the
ideal of effective party management," including that cases where "the parties fall short of

effective, cooperative management on their own." Advisory Comm. Notes 2015. Huayuan Chen
v. Stony Brook University Advancement, 2017 U.S. Dist.LEXIS 35553 (E.D.N.Y. Mar. 13,
2017).
Applying the Standards

It is respectfully submitted the above are the standards for this Court to consider in the
present application.

In the within action Defendant seeks documents (demand #4 and #5) demonstrating the
office location of Plaintiff and the membership interest from the inception of Plaintiff up to the
date of the response in order to establish whether or not diversity truly exists. Applying the
factors set forth above, the importance of the existence of diversity is paramount. The amount in
controversy is according to Plaintiff in excess of $75,000.00. Plaintiff is the only party with
relative access to this information demanded. Plaintiff is a sophisticated businessman with
presumably substantial resources and Defendant is an individual struggling to keep her home.
Discovery in this instance can be dispositive of the action. As such, the documents demanded
are relevant. Furthermore, Plaintiff in their refusal to disclose these documents did not assert
that such response was privileged.

In addition, Defendant seeks documents (demand #9, #10, #11, #12 and #14)
demonstrating the agreement between Plaintiff and the predecessor-in-interest from whom they
purchased the Note and Mortgage from which they allege Defendant has tortuously interfered.
Applying the factors set forth above, these documents are integral to both the litigation and the
possible settlement of the litigation. Again, the amount in controversy according to Plaintiff is in
excess of $75,000.00. Plaintiff is the only party with relative access to this information
demanded. Plaintiff is a sophisticated businessman with presumably substantial resources and

Defendant is an individual struggling to keep her home. There is no true burden or expense to
produce the documents demanded. As such they are relevant. Again, Plaintiff in their refusal to
disclose these documents did not assert that such response was privileged.

Defendant asserts that it will be satisfied with a copy of any lease for the locations
wherein Plaintiff has a location and a representation that Plaintiff is a single member Limited
Liability Company in compliance with demand #4 and #5. Furthermore, Defendant asserts that it
will be satisfied with a fully executed copy of the purchase agreement for the purchase of the
Note and Mortgage which is the basis of their claim in compliance with demand # 9, #10, #11
and #14. Finally, Defendant asserts it will be satisfied with a copy of the “Good Bye” and
“Hello” letters required to service such loan in compliance with demand #12.

Certainly, the production of presumably a few dozen pages of documents is neither
burdensome nor expensive for Plaintiffs to comply. Here, Plaintiff is seeking damages for the
alleged tortious interference with a contract (the Note and Mortgage) and unjust enrichment. In
order to establish its damages, if any, it cannot claim the full face value of the Note and Mortgage
it that is not the amount they paid for same.

CONCLUSION
Based upon the foregoing, it is respectfully requested that discovery be compelled and for
such other and further relief as is just and proper.
Dated: West Islip, New York
October 5, 2020
Respectfully submitted,
CHRISTOPHER THOMPSON, ESQ.
Attorney for Plaintiff's
33 Davison Lane East

West Islip, New York 11795
(631) 983-8830

Ctalawman@aol.com
By: Christopher Thompson, ESO.

Christopher Thompson, ESQ.

10
Christopher Thompson, ESQ.

THE LAW OFFICES OF CHRISTOPHER THOMPSON
33 Davison Lane East

West Islip, New York 11795

T: (631) 983-8830

F: (631) 983-8831

Attorney for Defendant

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x

JDP MORTGAGE LLC, Civil Action No.: 19-cv-05968(JS)(SIL)

Plaintiff, DECLARATION OF
-Against- CHRISTOPHER THOMPSON
MICHELE ANN GOSMAN,

Defendant.

x
I, Christopher Thompson, Esq., declare as follows:
1. I am a member of the Bar of this Court and the attorney for the Defendant,

MICHELE ANN GOSMAN, in the above-captioned action. I am fully familiar with the
facts set forth herein. I submit this Declaration in support of Defendants motion to
compel discovery.

2. Specifically, Plaintiffs seek an Order: To compel Plaintiff pursuant to Fed.
R. Civ. P. 37(A)(3)(B)(iv) to produce: (a) All Documents or Communications relating to,
or evidencing the office location and or locations of JDP Mortgage LLC. (b) All
Documents or Communications relating to, or evidencing the members of JDP Mortgage
LLC from its inception to the date of the response to this discovery request. (c) All
Correspondence, Documents or Communications relating to, or evidencing the purchase of
the Note and mortgage which is the subject of this action. (d) All Correspondence,

Documents or Communications relating to, or evidencing the purchase price for the Note
and mortgage which is the subject of this action. (e) All Correspondence, Documents or
Communications relating to, or evidencing the payment of the purchase price for the Note
and mortgage which is the subject of this action. (f) All Correspondence, Documents or
Communications relating to, or evidencing the servicing of the Note and mortgage which is
the subject of this action, including but not limited to the “Good Bye” and “Hello” letters
required to service such loan. (g) Any and all records of any and all communications
and/or any and all agreements, including but not limited to agreements, exchanged
between Plaintiff and predecessor in interest in any way relating to the Note and
Mortgage issued in connection with the Premises, all as demanded pursuant to Fed. R.

Civ. P. 34, and (2) For such other and further relief as is just and proper.

2. Defendant served Plaintiff with Defendants First Notice for Production of
Documents dated June 1, 2020 (Exhibit “A”),

4, In response Defendant received Plaintiffs Response an Objection of
Defendants Demand for Production dated July 21, 2020 (Exhibit “B”),

5 Defendant deemed Plaintiff's demand inadequate and requested of
Plaintiff's counsel whether further responses could be expected and was advised that no
further response was forthcoming in an email chain dated August 27, 2020 in a good faith
effort to resolve the discovery issue (Exhibit “C”),

6. As set forth in the Memorandum of Law attached Defendant is entitled to
the discovery requested and this Court should compel compliance with the discovery

demand.
Pursuant to 28 USC 1746(2), I declare under penalty of perjury under the laws of
the United States of America and the State of New York that the foregoing is true and

correct.

Executed in West Islip, New York on the 5h day of October 2020.

/s/__ Christopher Thompson, ESQ.
Christopher Thompson, ESQ.
EXHIBIT “A”
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
Civil Action No.:
JDP MORTGAGE LLC., 2:19-cv-05968-JS-SIL
DEFENDANT’S FIRST
Plaintiff, NOTICE FOR PRODUCTION
OF DOCUMENTS
-against-
MICHELE ANN GOSMAN
Defendants.
x

 

PLEASE TAKE NOTICE that pursuant to Federal Rules of Civil Procedure 26 and 34,
the Defendant, MICHELE ANN GOSMAN, by her attorneys, The Law Office of Christopher
Thompson, hereby requests the Plaintiff, JDP Mortgage LLC, to produce the documents
requested in the following Defendant’s First Notice for Production of Documents (“the Notice”),
on or before July 1, 2020, in accordance with the following definitions, eioctions and said rule.

PLEASE TAKE FURTHER NOTICE that the Notice is without prejudice to, and shall
not in any manner whatsoever be construed as a waiver of the Defendant’s right to serve additional
or supplementary Notices for Discovery and Inspection as well as to utilize any and all other
discovery demands and devices permitted by Federal Rules of Civil Procedure.

PLEASE TAKE FURTHER NOTICE that, in lieu of the production of original
documents, photocopies of such documents, or electronically scanned PDF images of same on
USB Thumb Drive may be served upon the offices of the undersigned attorneys for the Defendant
so that they are received on or before the return date.

PLEASE TAKE FURTHER NOTICE that your default will result in an application being

made to the Court for appropriate relief, with costs.
INSTRUCTIONS AND DEFINITIONS

A. Instructions.
1. The documents provided in response to the Notice must include all documents

available to the Plaintiff, including documents in the possession, custody or control of their agents
and employees, including their attorneys, their investigators and all persons acting on their behalf
or under their control.

2. With respect to any documents or portions thereof which have been lost, destroyed,
discarded or otherwise disposed of since their preparation or request, provide the following
information separately as to each such document: (i) general description of the subject matter; (ii)
author; (iii) recipient(s); (iv) date; (v) last custodian of the document or copies thereof; (vi) the full
particulars or circumstances whereby the document was lost, destroyed, discarded or otherwise
disposed of; and (vii) a description sufficient to form the basis for a request for production of any
other document(s) containing some or all of the information contained in the document lost,
destroyed, discarded or otherwise disposed of.

3. With respect to any documents or portions thereof which have been withheld from
production on the ground of privilege, work product or otherwise, provide the following
information separately as to each such document: (a) the basis for withholding production of the
document (e.g., attorney-client privilege); (b) the identity of the client and the attorney(s); (c) if
the basis for withholding production of a document is work product or trial preparation materials,
the identity of the litigation in anticipation of which the document was prepared or of the trial for
which the document was prepared; (d) the title and subject matter of the document; (e) type of
document (e.g., letter, memorandum); (f) the composition of document (e.g., typed, handwritten

or taped); (g) whether the document is an original or a copy; (h) the number of pages of the
document; (i) date of the document; (j) author(s) of the document, including, without limitation,
the person who drafted or otherwise prepared the document, the person who signed the
document, and the company or other entity on whose behalf the document was prepared or
signed; and (k) recipient(s) of the document, including, without limitation, any person to whom
the document was sent, shown or who otherwise was aware of the contents of the document.

4. The Notice is continuing in nature. If, after responding to the Notice, the Plaintiff
obtains or becomes aware of any further documents responsive to the Notice, supplementary
production is required. Such supplementary responses are to be served upon counsel for the
Defendant within ten (10) days after the Plaintiff know, or should have known, of such documents.

B. Definitions.

i “Complaint” means the complaint filed in this action on October 23, 2019,
respectively.

ds “Answer” means answer with counterclaims filed in this action on January 10,
2020.

3. “Communication” means the transmittal of information, both orally and in writing,

including transmission by electronic means such as facsimile or e-mail.

4, “Correspondence” means the transmittal of documents, including transmission by
electronic means such as facsimile or e-mail.

5. “Premises” means the property known as 86 East Lake Drive, Montauk, New
York, 11954.

6. “Mortgage” refers to the mortgage, dated November 30, 2006, to Wells Fargo
Bank N.A. (hereinafter, “WFB”), as the lender, in the amount of $910,000.00.

7. “Note” refers to the promissory note securing the Mortgage, dated November 30,

2006 in the amount of $910,000.00 to WFB.
8. “Assignment” refers to all the assignments of the Mortgage including but not
limited to those, dated September 28, 2010 to Bank of America N.A., February 4, 2015, to
PennyMac Corp. and August 28, 2015, to PMT NPL Financing 2015-1., to JDP Mortgage..
(hereinafter, “Plaintiff’).

9. “Document” means the original (or any copy when the original is not available),
any non-identical copies (whether different from the original because of notes made on such copies
or otherwise), and all drafts, of all written, printed, typed, audio, video, or other drawing or graphic
matter of any kind or nature, including paper, electronic and computerized files, as well as other
data stored or recorded by or within any computer or data processing system, memory chip, disk,
film, tape or other media, including but not limited to, books, records, pamphlets, letter, reports,
studies, memoranda, manuals, notes, computer programs, computer printouts, e-mails, telephone
messages, or inter or intra-office communications or papers, forms, charts, drawings, financial

records or other verbal, numerical or pictorial recordings.

GC. Rules of Construction.
1. The use of the singular form of any word includes the plural and vice versa.
2 Any pronoun shall mean the masculine, feminine or neuter gender, as in each case
may be appropriate.
3. The terms “and”, “or” and “and/or” shall be constructed either disjunctively or

conjunctively as necessary to bring within the scope of the discovery request all responses that
might otherwise be construed to be outside of its scope.

4. The terms “all”, “each” and “all/each” shall be construed as all and each.
99 66.

5: The term “referring to”, “reflecting” or “relating to”, in addition to their ordinary
meanings, also mean concerning, discussing, mentioning, compromising, consisting of, evaluating
or analyzing, in whole or in part, directly or indirectly.

DOCUMENTS TO BE PRODUCED

le Any and all Documents or Communications relating to, or evidencing, the
formation of JPD Mortgage LLC.

2. Any and all Correspondence, Documents or Communications relating to, or

evidencing, the formation of JDP Mortgage LLC.

3. All Documents or Communications relating to, or evidencing, the formation of JDP
Mortgage LLC.
4. All Documents or Communications relating to, or evidencing the office location

and or locations of JDP Mortgage LLC.

5. All Documents or Communications relating to, or evidencing the members of JDP
Mortgage LLC from its inception to the date of the response to this discovery request.

6. Please furnish the undersigned with copies of valid driver’s licenses for each of the
members of JDP Mortgage LLC for the period between its inception and the date of the response to
this discovery request.

Ts Please furnish the undersigned copies of social security cards for each of the
members of JDP Mortgage LLC for the period between its inception and the date of the response to
this discovery request.

8. Please furnish the undersigned with copies of any and all leases for the office

location and or locations of JDP Mortgage LLC.
9. Please furnish the undersigned with any and all Correspondence, Documents or
Communications relating to, or evidencing the purchase of the Note and mortgage which is the
subject of this action.

10. Please furnish the undersigned with any and all Correspondence, Documents or
Communications relating to, or evidencing the purchase price for the Note and mortgage which is
the subject of this action.

11. Please furnish the undersigned with any and all Correspondence, Documents or
Communications relating to, or evidencing the payment of the purchase price for the Note and
mortgage which is the subject of this action.

12. Please furnish the undersigned with any and all Correspondence, Documents or
Communications relating to, or evidencing the servicing of the Note and mortgage which is the
subject of this action, including but not limited to the “Good Bye” and “Hello” letters required to
service such loan.

13.

14. Any and all records of any and all communications and/or any and all agreements,
including but not limited to agreements, exchanged between Plaintiff and predecessor in interest
in any way relating to the Note and Mortgage issued in connection with the Premises.

15. All legal documents associated with any and all civil lawsuits brought by any
private party in connection with the Plaintiff, including but not limited to all documents filed
with any state or federal court (including but not limited to complaints and answers) and any and
all deposition transcripts.

16. All legal documents associated with any and all civil lawsuits brought by Plaintiff

against any private party, including but not limited to all documents filed with any state or
federal court (including but not limited to complaints and answers) and any and all deposition
transcripts.

17. All Documents and/or reports rendered by any expert who has been contacted
and/or retained for this litigation by the Plaintiff.

18. All Correspondence, Communications, or Documents relating to the Premises.

19. All Documents and/or statements which the Plaintiff contends constitute an
admission by the Defendant.

20. All Documents the Plaintiff intends to use against the Defendant at the trial of this
action.

Dated: West Islip, New York
June 1, 2020

LAW OFFICES OF CHRISTOPHER THOMPSON

By: Christopher Thompson, ESO.
CHRISTOPHER THOMPSON, ESQ.
Attorney for Defendant, Michele Ann Gosman
33 Davison Lane East
West Islip, New York, 11795
Ph: 1(631) 983-8830

Email: ctalawman@aol.com

To: Counsel for Plaintiff (via email)
